Citation Nr: 1611087	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to the service-connected right knee.

2.  Entitlement to a rating in excess of 10 percent for a low back disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to January 1987, from October 1990 to July 1991, and from March 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's left knee disability was caused by his service-connected right knee disability.

2.  The preponderance of the evidence shows that the Veteran's thoracolumbar spine range of motion corresponds with the 10 percent rating now in effect and a higher rating based on functional loss is not warranted.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for the left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants service connection for a left knee disability which represents a complete grant of the benefit sought.  Therefore, no discussion of VA's duties to notify and assist with regard to this issue is necessary.  As the Veteran's implicit claim for a TDIU is remanded for further development, no discussion of VA's duties to notify and assist is necessary with respect to this issue.  

Before addressing the merits of the Veteran's low back disability claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Notice requirements were met in a March 2012 letter.

Regarding the duty to assist, the record reflects that the Veteran's private medical records have been obtained.  Also of record are pertinent VA examination reports and lay evidence.  The Veteran was afforded VA examinations addressing his back disability in April 2012 and July 2013.  The VA examination reports are adequate because they are based on the Veteran's medical history and they describe the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran has not identified any outstanding evidence that could be obtained to further substantiate the claim, and the Board is also unaware of any such evidence. As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Principles of Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).
	
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Analysis - Left Knee

The Veteran asserts that his currently diagnosed left knee disability is a result of his service-connected right knee disability.  

As to the first element of secondary service connection, there is evidence of a current left knee disability.  Specifically, the Veteran has been diagnosed with osteoarthritis of the left knee.  See November 2012 radiology report of left tibia and fibula.  The second element for establishing secondary service connection is also present in this case; the Veteran's right knee disability is service connected. 


The primary issue in the present case is thus the third element of secondary service connection - the nexus element.  Private and VA records document the Veteran had experienced an altered gait owing to his long standing service connected right knee disability.  In November 2015, the Board sought a medical opinion to address the potential relationship between the Veteran's knees.  That opinion was received in January 2016, and supported the notion that a change in body mechanics may be associated with osteoarthritis in an opposite knee.  While the opinion did not go into great detail regarding the specifics of the Veteran's case, it is understood that this Veteran was the reference point for the opinion generally.  Given the Veteran's history, together with this opinion, the Board considers the evidence to be at least in equipoise as to whether this Veteran's left knee disability was caused by his service-connected right knee disability.  Resolving the reasonable doubt in the Veteran's favor, a basis upon which to establish service connection for a left knee disability has been presented.  


Analysis - Low Back Disability

Service connection for a low back disability was awarded in an August 2008 rating decision.  The Veteran filed the instant claim for an increased rating in January 2012

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Degenerative disc disease (DDD) of the lumbar spine is rated under Diagnostic Code 5237.  Diagnostic Code 5237 refers to the general rating formula for diseases and injuries of the spine.  Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  I 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was afforded a VA spine examination in April 2012.  The Veteran reported that his back problem interfered with work insofar as it created problems with lifting and carrying.  The examiner noted no diagnosis of IVDS and no incapacitating episodes in the previous 12 months.  Range of motion testing showed forward flexion to 65 degrees with objective evidence of painful motion beginning at 65 degrees.  Extension, bilateral lateral flexion, and bilateral lateral rotation all ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees as well.  The examiner noted objective evidence of painful motion and less movement than normal, as contemplated by the range of motion testing.  No additional functional loss factors such as weakened movement, excess fatigability, incoordination, pain on movement (besides what was already noted), swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, or standing and/or weight bearing were noted.  There was no localized tenderness or pain on palpation for joints. The Veteran had no radicular symptoms or other neurological manifestations.  

The Veteran was afforded another VA spine examination in July 2013.  The Veteran reported that his back problem interfered with work in that prolonged sitting, standing, and walking increased his low back pain.  The examiner noted diagnosis of IVDS however there were no incapacitating episodes in the previous 12 months.  Range of motion testing showed forward flexion to 70 degrees with no objective evidence of painful motion.  Extension, bilateral lateral flexion, and bilateral lateral rotation all ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees as well.  The examiner noted objective evidence of painful motion and less movement than normal, as contemplated by the range of motion testing.  No additional functional loss factors were noted.  There was no localized tenderness or pain on palpation for joints.  The Veteran was noted to have radicular symptoms due to his low back disability, for which he was afforded a separate rating.  See September 2013 rating decision.   

The July 2013 VA examiner specifically noted that the range of motion testing results were not highly accurate due to subjective symptoms of pain. 

Under the provisions of 38 C.F.R. §§ 4.40 and 4.45, a VA examiner must consider functional loss due to pain, fatigue, incoordination, flare-ups, or lack of endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   Both the April 2012 and July 2013 VA spine examination reports indicate that the Veteran showed no additional limitation of motion after repetitive use.  The degrees at which the Veteran experienced pain during motion were noted.  

In this case, the most probative evidence indicates that the Veteran's low back disability manifests with painful motion that does not result in a limitation of flexion less than 60 degrees or a combined range of motion less than 120 degrees.  In sum, the Veteran's range of motion during both the April 2012 and July 2013 VA spine examinations, even taking into account subjective reports of pain on movement, correspond with a 10 percent disability rating for the thoracolumbar spine.  

Under 38 C.F.R. § 4.71a, a higher evaluation is not warranted unless forward flexion is between 31 and 60 degrees or the combined range of motion is no greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Both the April 2012 and July 2013 VA spine examinations indicate that the Veteran did not exhibit guarding or muscle spasms of the thoracolumbar spine.  Although the record does reflect the Veteran has an abnormal gait, this has been attributed to his right knee disability.  

Alternatively, the Veteran was diagnosed with IVDS by the July 2013 examiner; however, no incapacitating episodes were noted during the previous 12 months.  As a result, a rating under the IVDS code would be less advantageous to the Veteran.

The Board notes that the criteria set forth in DeLuca have been addressed.  Although the Veteran experiences pain with motion, this pain has not caused limitation of flexion less than 60 degrees, combined range of motion of the thoracolumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal, or incapacitating episodes. 38 C.F.R. § 4.71a.  The VA examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted no change in range of motion findings due to pain or repetition.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the low back.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the disability picture for her service-connected DDD of the lumbar spine is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for the left knee disability is granted.

A rating in excess of 10 percent for a low back disability is denied.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities which include posttraumatic stress disorder (PTSD) at 70 percent, lower right extremity radiculopathy, osteoarthritis of the right knee, now osteoarthritis of the left knee, DDD of the lumbosacral spine, sensorineural hearing loss of the left ear, and tinnitus of the left ear.  The rating for these disabilities meets the minimum schedular requirement for TDIU eligibility.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16. 

It is unclear based on the record if the Veteran is currently employed, but if that is the case, the evidence of record is insufficient to adjudicate entitlement to TDIU benefits.  In the event the Veteran is not gainfully employed, an additional examination and opinion discussing the functional impact of the Veteran's service-connected disabilities, both individually and in the aggregate, would be useful.  Likewise, it would be necessary to provide the Veteran appropriate notice of the elements needed to prove a TDIU claim.  38 U.S.C.A. § 5103A; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice regarding information and evidence necessary to establish entitlement to TDIU.

2. Request the Veteran identify any pertinent medical records (such as private medical records dated since June 2014) that have not been associated with his claims file and provide him with the appropriate release forms.  

3. Complete any other development deemed necessary, to include obtaining a VA examination regarding the Veteran's employability.  

4. Then adjudicate the issue of entitlement to TDIU benefits.  If the benefit is denied, notify the Veteran and his representative, and return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


